         Case 1:20-mc-00212-AJN Document 13 Filed 05/26/20 Page 1 of 2


                                       800 Third Avenue
                                   New York, New York 10022
                                      www.kobrekim.com
                                     Tel +1 212 488 1200

                                                                            May 26, 2020


BY ECF

Hon. Alison J. Nathan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Courtroom 20D
New York, New York 10007-1312

         Re: In Re Application of Benjamin Steinmetz for an Order to Take Discovery from
             Vale S.A., Vale Americas Inc., Rio Tinto plc, and Rio Tinto Limited pursuant to
             28 U.S.C. Section 1782, Case No. 20-mc-212-AJN (S.D.N.Y.)


Dear Judge Nathan:

        We write on behalf of Applicant Benjamin Steinmetz (“Mr. Steinmetz”) in response to
the letter filed on Saturday night, May 23, 2020, by counsel for Vale S.A. and Vale Americas
Inc. (collectively, “Vale”), and the letter filed on Memorial Day by counsel for Rio Tinto plc
and Rio Tinto Limited (collectively, “Rio Tinto”).

        Why argumentative letters to the Court are necessary at this stage is unclear. The only
request being made of the Court is Rio Tinto’s desire for a telephonic scheduling conference,
which we do not oppose (which Rio Tinto would have learned had it given us a chance to
respond to its inquiry rather than submitting a letter to the Court). Vale’s letter does not make
any request of the Court at all, but rather publicly recites their indignation at the application and
touts the strength of arguments they promise to make to the Court in the future. We will respond
to these in due course when these points are actually briefed to the Court.

        Neither letter identifies any issue (other than scheduling) for the Court to address in a
telephonic hearing; however, each letter tries to leave the Court with an impression that the
Applicant is being dilatory in some way that the Court needs to address, without specifically
asking the Court to do anything. Given that each letter leaves a confusing misimpression that
there is some disputed issue for the Court to resolve at a telephonic hearing, we set forth the
below to assist the Court.




AMERICAS (NEW YORK, BUENOS AIRES, CHICAGO, DELAWARE, MIAMI, SAN FRANCISCO, SÃO PAULO, WASHINGTON DC)
 ASIA-PACIFIC (HONG KONG, SEOUL, SHANGHAI), EMEA (LONDON, TEL AVIV), OFFSHORE (BVI, CAYMAN ISLANDS)

           KOBRE & KIM REFERS TO KOBRE & KIM LLP,   A   NEW YORK LIMITED LIABILITY PARTNERSHIP.
         Case 1:20-mc-00212-AJN Document 13 Filed 05/26/20 Page 2 of 2
May 26, 2020
Page 2
Vale’s Letter

        In its letter, Vale’s counsel asserts that there have been “back-and-forth communications
 with Steinmetz’s counsel with regard to service of process” and Vale’s purported “need to
 promptly obtain all of the recordings referenced in the Yanus Declaration that accompanied the
 Application.” By these statements, Vale appears to be trying to create an impression that the
 Applicant has been resistant to some effort by it to progress the matter efficiently.

          What Vale’s counsel curiously describes as a “back-and-forth” is actually a one-sided
 stream of correspondence from Vale to us over the weekend (a letter sent Friday evening, an
 email sent Friday night, and another letter sent very late on Saturday night, in addition to the
 letter filed with this Court, also on Saturday night) in which Vale’s counsel repeatedly demands
 that Mr. Steinmetz urgently produce the recordings described in the Declaration of Dr.
 Yanus. The basis for Vale’s demands is unclear, however, given that this action involves an
 application for discovery filed by Mr. Steinmetz, not by Vale.

        In any event, in response to Vale’s request, Mr. Steinmetz has shared the full recordings
 of the conversations described in the Declaration of Dr. Yanus with Vale. See Exhibit A
 (Correspondence to counsel for Vale producing the transcripts and audio files of those
 conversations).

Rio Tinto’s Letter

       If the Court would find a telephone scheduling conference useful, we do not oppose Rio
Tinto’s request for the same, although it would appear unnecessary as the Court can determine
scheduling on the basis of this exchange of correspondence. The Applicant considers a response
period of 30 days to be excessive, given that the ordinary response period for a motion or
application is 14 days and for a complaint is 21 days. See Local Civil Rule 6.1(b); Fed. R. Civ.
P. 12. In any event, the Applicant is prepared to proceed on any schedule that the Court deems
appropriate.

                                                    Respectfully submitted,

                                                    /s/ Michael S. Kim
                                                    Michael S. Kim
                                                    +1 212 488 1201

                                                    Josef M. Klazen
                                                    +1 212 488 1216

                                                    Robin Rathmell
                                                    +1 202 664 1941

                                                    Counsel to Mr. Benjamin Steinmetz

cc: Counsel for Vale and Counsel for Rio Tinto (via ECF)
